On April 14, 2005, the defendant was sentenced to the following: Count I: A commitment to the Department of Corrections for a term of Ten (10) years, with Five (5) years suspended, for the offense of Criminal Endangerment, a felony; and Count II: A commitment of 180 days in the Ravalli County *74Detention Center, to run consecutively to Count I, for the offense of Sexual Assault, a misdemeanor.
On August 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the recommendations of the Probation Officer, County Attorney and the Plea Bargain Agreement.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a commitment to the Department of Corrections for a term of Five (5) years, with all time suspended. The terms and conditions shall remain as imposed in the Judgment of April 14, 2005.
Done in open Court this 8th day of August, 2005.
DATED this 17th day of August, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.